PER CURIAM.
We have considered the record and briefs filed in this cause. Although there were conflicts in the evidence, such conflicts were resolved by the trial judge who was the trier of both the facts and the law. Where evidence is conflicting, we are not privileged to substitute our judgment for that of the trial court even were we inclined to so do, unless' clearly unsupported by the evidence. Walker v. Connolly, Fla.App. (1st), 299 So.2d 67. The evidence supports the findings of the trial judge and we find no error.
Affirmed.
RAWLS, Acting C. J., and McCORD and SMITH, JJ., concur.